On the last day of the same term, the Court, by Tenney J. remarked, that the records offered in evidence were clearly inadmissible for several reasons; of which, a sufficient one is, that the road was not laid out until after the meeting was called at which the report was accepted.
A town or private way cannot be proved by parol, to sustain an indictment against an individual for obstructing it. This is well settled, and not now an open question.
*175The records are inadmissible for any purpose; and of course, the extent of the travelled road cannot be proved by them.
But it is contended by the counsel for the State, that the law has been altered by the Revised Statutes. The section referred to cannot be extended farther, than its terms indicate. This case does not come within its provisions.

The exceptions are sustained.